DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 29, 2020 is acknowledged.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 22, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.  (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received February 25, 2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0036009 (Cho et al.). 
	As to claim 1, Cho et al. teach a secondary-battery electrode manufacturing method, comprising: a first step of forming an active material layer (coating portion [111b]) on at least one surface of a long core body (current collector plate [111a]); and a second step of cutting an electrode precursor into a predetermined shape by using a continuous wave laser (seen by cutting portion [111d]), the electrode precursor being the long core body having the active material layer formed thereon (fig. 10; para 0128-0133).  
	As to claim 3, in Cho et al.’s second step, by using the continuous wave laser, the electrode precursor is cut into an electrode size (via the notching to for a wound electrode size; fig. 3; para 0130).  (Note: See * below for an alternate rejection with a different interpretation of “electrode size”.)  
	As to claim 7, Cho et al. teaches the secondary-battery electrode manufactured by the method of manufacturing according to claim 1 (see the rejection to claim 1 for full .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and *alternately claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., as applied to claim 1 above, in view of US 2010/0028767 (Inose et al.). 
	As to claim 2, in the first step, an exposed portion, where a surface of the long core body is exposed, is formed in a longitudinal direction of the electrode precursor (fig. 10), and wherein, in the second step, by using the continuous wave laser, a portion of the 
	Cho et al. do not a teach that (in the second step) cutting along the exposed portion is done where the active material is provided.
	However, Inose et al. teach a similar method (of using a laser to cut materials (para 0058)).  However, Inose et al.’s structure teaches that the active material [12A] extends above lowest most portion of a formed tab. The substitution of one extension of electrode active material on a current collector for another (i.e. substituting Inose et al.’s which extends past the lowest most point of the tab for that of Cho et al., which has a non-coating portion [111c] between the active material layer/coating portion [111b] and the lowest most portion of the tab; the combination resulting resulting in the active material extending above the lowest most portion of tab [111f] (Cho et al.)) would yield the predictable result of providing an operable electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute of one extension of electrode active material on a current collector for another (specifically, substituting Inose et al.’s which extends past the lowest most point of the tab for that of Cho et al., which has a non-coating portion [111c] between the active material layer/coating portion [111b] and the lowest most portion of the tab; the resulting combination having the active material extending above the lowest most portion of tab [111f] (of Cho et al.)), as the substitution would yield the predictable result of providing an operable electrode.  “When considering obviousness of a combination of Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	*Alternately, as to claim 3, it is interpreted that Cho et al.’s wound electrode (fig. 3) obtained by continuous wave laser cutting (para 0130) is not a single electrode size.
	However, Inose et al. teach (of using a laser to cut materials (para 0058)).  Inose et al.’s electrodes are stacked within a battery, wherein electrode precursors are laser-cut into an electrode size (125 mm x 65 mm; para 0058).  The substitution of one battery shape (stacked electrodes) for another (wound electrodes) would yield the predictable result of providing an operable battery electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a stacked electrode structure (Inose et al.) for a wound electrode structure (Cho et al.), as the substitution would yield the predictable result of providing an operable electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I). 
 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., as applied to claim 1 above, and further in view of US 2016/0359189/WO 2015/129320 (Fukatsu et al.).  (Note: Regarding Fukatsu et al., the US and WO document pertain to the same PCT, where the US document is relied upon as the English translation 
	Cho et al. teaches cutting by the continuous wave laser (para 0130); however Cho et al. do not teach of compressing the cut active material layer.
	However, Fukatsu et al. teach of cutting simultaneously with re-pressing (para 0073).  The motivation for pressing a cut portion simultaneously is to improve reliability and performance of the battery (para 0016).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for pressing a cut portion simultaneously in order to improve reliability and performance of the battery.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., as applied to claim 1 above, and further in view of US 2011/0187025 (Costin).
	As to claim 5, Cho et al. teach of a spot diameter of a laser beam output from the continuous wave laser is 40 µm (within claimed range of 10-100 µm), and3Application No. Not Yet AssignedDocket No. P190165US00 wherein a cutting speed of cutting the electrode precursor by the continuous wave laser is 1000 mm/s (within claimed range of 1000-5000 mm/s) (para 00149).  Cho et al. exemplifies an output of the continuous wave laser is 80W (para 0149).  Cho et al. teaches 500W or 600W depending on the current collector (para 0134, 0136).  Thus, Cho et al. do not teach an output of the continuous wave laser is 1000 W to 3000 W; however Cho et al. teach that the output of the laser is merely bound by the amount of energy needed to cut the electrode as well as the system limitations (regarding output) (para 0137).  Accordingly 
	Costin teaches of lasers having a continuous power of 3000 W (para 0019).  Accordingly, the substitution of one laser output (in conjunction with the system that provides it) (3000 W; system of Costin) for another (up to 500W, 600W, limited by the system of Cho et al.) would yield the predictable result of cutting a battery electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute one laser output (in conjunction with the system that provides it) (3000 W; system of Costin) for another (up to 500W, 600W, limited by the system of Cho et al.), as the substitution would yield the predictable result of cutting a battery electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., as applied to claim 1 above, and further in view of Inose et al. and US 2006/0016308 (Katai et al.). 
	As to claim 6, Cho et al. teaches a second step, that cuts by using the continuous wave laser (para 0130, 0147-0150).  A protrusion exists near the end surface of the active material layer (curved portion [111e]; figs. 5A-5B; para 0096).  

	With respect to (a), Inose et al. teach a similar method (of using a laser to cut materials (para 0058)).  However, Inose et al.’s structure teaches that the active material [12A] extends above lowest most portion of a formed tab. The substitution of one extension of electrode active material on a current collector for another (i.e. substituting Inose et al.’s which extends past the lowest most point of the tab for that of Cho et al., which has a non-coating portion [111c] between the active material layer/coating portion [111b] and the lowest most portion of the tab; the combination resulting resulting in the active material extending above the lowest most portion of tab [111f] (Cho et al.)) would yield the predictable result of providing an operable electrode.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute of one extension of electrode active material on a current collector for another (specifically, substituting Inose et al.’s which extends past the lowest most point of the tab for that of Cho et al., which has a non-coating portion [111c] between the active material layer/coating portion [111b] and the lowest most portion of the tab; the resulting combination having the active material extending above the lowest most portion of tab [111f] (of Cho et al.)), as the substitution would yield the predictable result of providing an operable electrode.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b), Katai et al. teach of a cutting in general electrodes regarding aluminum current collectors.  Specifically a cutting angle of less than 75º may result in chipping of the current collector, while a cutting angle exceeding 88º may result in burrs (para 0045).  Thus, the motivation for cutting between 75-88º (overlaps claimed range) is to prevent breaking the current collector and prevent burrs from forming (para 0045).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to cut between 75-88 º (as taught by Katai et al., and as applied to the laser cutting of Cho et al., which in light of the combination with Inose et al. would yield the positive electrode having such cut angle) in order to preven breaking the current collector and prevent burrs from forming.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to cut the electrode cut between 75-88 º (which in light of the combination would yield the active material layer and a surface of the long core body having the same angle, in light of the combination) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 7-10 of copending Application No. 16/328000 (reference application). 
The pertinent claims are included below.

    PNG
    media_image1.png
    842
    763
    media_image1.png
    Greyscale

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Copending claims 7-9 read on currently pending claim 1.
Copending claim 10 reads on currently pending claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942.  The examiner can normally be reached on a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/EUGENIA WANG/Primary Examiner, Art Unit 1796